Citation Nr: 1038480	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had recognized service from December 1941 to June 
1946.  The Veteran died in March 1955.  The appellant is seeking 
benefits as his surviving spouse.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic 
of the Philippines.  The claim was previously before the Board in 
June 2010 and was remanded to afford the appellant a hearing 
before the Board.  A hearing was scheduled for September 2010 and 
the appellant was notified; however she failed to appear and did 
not offer any explanation for her absence.  Accordingly, her 
request for a hearing is considered withdrawn, and the Board may 
proceed with review of the claim.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  A claim for service connection for the cause of the Veteran's 
death was denied by rating decision in October 1955, and the 
appellant did not appeal.  The last request to reopen the claim 
was finally denied by a Board decision in November 2000 for lack 
of new and material evidence.  

2.  Evidence received since November 2000 does not relate to an 
unestablished fact necessary to substantiate the claim and does 
not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The November 2000 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence added to the record since November 2000 is not 
new and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in April 2008, which substantially complied with the notice 
requirements. 

VA has obtained the Veteran's service treatment records.  VA was 
not required to conduct an examination because, as discussed 
below, no new and material evidence has been presented or 
secured.  38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence

The appellant's original claim for service connection for the 
cause of the Veteran's death was denied by a rating decision in 
October 1955.  She did not appeal, and the decision became final 
at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  In a November 2000 decision, the Board denied 
a claim to reopen.  Consequently, the appellant's claim for 
service connection for the cause of the Veteran's death can only 
be reopened if new and material evidence has been submitted since 
the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence of record at the time of the November 2000 decision 
consisted of the Veteran's service records, a death certificate 
indicating that he died of septicemia secondary to deep 
intraventricluar abscess, statements from the appellant, and 
affidavits from physicians who treated the Veteran prior to his 
death.  

Relevant evidence that has been associated with the claims folder 
since the November 2000 rating decision includes statements from 
the appellant and a letter from Philippine General Hospital 
stating that the Veteran was treated there sometime in 1955, but 
any records of such treatment were disposed of in 1973 and are 
not available.  

After carefully reviewing the relevant evidence, the Board 
concludes that the appellant's claim for service connection for 
the cause of her husband's death cannot be reopened.  The 
appellant's claim was previously denied because there was no 
evidence to support her contention that the condition which 
caused her husband's death began in service or was otherwise 
related to service.  While the letter from Philippine General 
Hospital is new, it does not suggest that the cause of the 
Veteran's death originated in service.  Therefore, the newly 
obtained evidence does not relate to an unestablished fact 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim must be denied.  




ORDER

New and material evidence sufficient to reopen a claim for 
service connection for the cause of the Veteran's death has not 
been received, and the claim is not reopened.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


